internal_revenue_service number release date index number ------------------------- ---------------------------------- -------------------------- ---------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-109015-11 date date legend parent subsidiary subsidiary department date date date date a b -------------------------- ------------------------------- ------------------------ --------------------------------------------------- ----------------------------- ------------------------ ---------------------------------------------------- ----------------------------- ------------------------ ------------------------------------------ --------------------- ------------------ ------------------ --------------------------- ---- ---- plr-109015-11 dear -------------- this letter responds to your authorized representative’s letter dated date requesting a ruling regarding the status of subsidiary as a member of the affiliated_group_of_corporations that files a consolidated_income_tax_return with parent as the common parent for purposes of applying the parent_change_method of sec_1 b the information provided in that letter and in later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts parent is the common parent of an affiliated_group_of_corporations that joins in the filing of a consolidated u s federal_income_tax return on a calendar-year basis the parent group the parent group includes subsidiary and subsidiary parent wholly owns subsidiary and subsidiary wholly owns subsidiary department is the primary regulator of both subsidiary and subsidiary department issued an order to subsidiary and subsidiary effective on date as amended on date the order the order required subsidiary beginning date to pay and satisfy each valid claim made under an insurance_policy issued by subsidiary only by i making a cash payment in an amount equal to a percent of the claim the cash amount and ii allocating to the insured holding such claim an undivided special preferential interest in subsidiary 1’s surplus equal to the remaining b percent of the claim the deferred_amount in certain circumstances the percentage of the deferred_amount could be decreased by a commensurate increase in the percentage of the cash amount pursuant to the order the deferred amounts are represented by book entries in subsidiary 1’s financial statements prepared in accordance with statutory accounting principles applicable to insurance_companies the deferred amounts are not evidenced by formal notes or other instruments of indebtedness subsidiary is required to send quarterly reports to the insured holding a deferred_amount disclosing among other items the deferred_amount and the date the claim was acknowledged by subsidiary to be due and payable on a quarterly basis subsidiary applies to each insured’s deferred_amount a carrying_charge based on the net yield earned from subsidiary 1’s invested_assets during each preceding quarter the interest payable plr-109015-11 account is kept separate from the deferred_amount balance and no interest is credited on the interest payable account the deferred_amount is generally non-transferable except under certain conditions and with proper advance notice to subsidiary subsidiary 1’s obligation to pay the deferred_amount is not subject_to a fixed term or maturity_date rather payment of the deferred_amount and associated carrying_charge is subject_to the future financial performance of subsidiary and subsidiary and requires approval from department payment of the deferred_amount is subordinated to the prior payment of certain amounts including all cash amounts secured claims and claims of general creditors against subsidiary and subsidiary payment of the deferred_amount is senior to the payment of certain amounts including any distributions made with respect to the stock of subsidiary if subsidiary enters liquidation whether voluntarily or involuntarily before the deferred amounts and associated carrying charges are fully paid in cash such deferred amounts and associated carrying charges will be considered a policyholder level claim with equal priority as to payment with all other claims made by policyholders of subsidiary as of the institution of such liquidation proceeding the financial projections prepared for subsidiary and subsidiary as of date and thereafter indicate that subsidiary will not be able to satisfy percent of the deferred amounts representations the taxpayer makes the following representations a subsidiary did not enter into the order for a principal purpose of avoiding or ameliorating the impact of an ownership_change under sec_382 b subsidiary and department have consistently treated the deferred amounts as equity for purposes of subsidiary 1’s financial statements prepared in accordance with statutory accounting principles applicable to insurance_companies c subsidiary has consistently treated the deferred amounts as debt for us federal_income_tax purposes d no insured allocated an undivided special preferential interest in subsidiary 1’s surplus equal to the deferred_amount has control_over subsidiary or subsidiary nor does any insured with a deferred_amount have influence over the management of subsidiary or subsidiary e no insured allocated an undivided special preferential interest in subsidiary 1’s surplus equal to the deferred_amount has the right to participate in the election of corporate directors plr-109015-11 f the deferred_amount does not afford any insured with the right to receive dividends g the deferred_amount does not entitle the insured to receive liquidation proceeds in excess of the deferred_amount including accrued interest h the deferred_amount is not convertible into any class of stock of any member of the parent group i the allocation of an undivided special preferential interest in subsidiary 1’s surplus equal to the deferred_amount does not entitle its holder to participate in the management of subsidiary j under no circumstances could an insured allocated an undivided special preferential interest in subsidiary 1’s surplus equal to the deferred_amount ever acquire rights to participate in the management of subsidiary by reason of its ownership of the undivided special preferential interest ruling based solely on the information and representations submitted we rule that subsidiary 1’s allocations of undivided special preferential interests in its surplus equal to the deferred_amount pursuant to the order do not cause subsidiary not to be a member of the parent group including for purposes of applying the parent_change_method under sec_1_1502-92 caveat except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-109015-11 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely ______________________________ marie c milnes-vasquez senior technician reviewer branch office of associate chief_counsel corporate cc
